Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se unen el Juez Presidente Se-ñor Andréu García y la Jueza Asociada Señora Naveira de Rodón.
En el caso de autos, una mayoría del Tribunal rehúsa extenderle a las víctimas de violencia doméstica la protec-ción que este Foro muy justificadamente proveyó antes a las víctimas de abuso sexual en Pueblo v. Arocho Soto, 137 D.P.R. 762 (1994). Abase de unas distinciones puramente formales, los Jueces de la mayoría autorizan aquí que a las mujeres que han sufrido ya un grave maltrato doméstico se les pueda someter rutinariamente a exámenes psicológicos intrusivos, hostigantes e intimidantes, cosa que hemos prohibido antes con respecto a las víctimas de abuso sexual. Así se crea la ominosa posibilidad de que las muje-res maltratadas no busquen el auxilio de los tribunales y, *451por ende, que la Ley para la Prevención e Intervención con la Violencia Doméstica se convierta en letra muerta.
Como no acepto que se le pueda negar a las víctimas de violencia doméstica la protección que cobija a las víctimas de abuso sexual, y como creo que la decisión de la mayoría aquí atrasa y menoscaba seriamente la lucha jurídica por conjurar uno de nuestros peores males sociales, que agobia a miles de mujeres del país todos los años, disiento. Veamos.
H
Conviene repasar todos los hechos pertinentes del caso, algunos de los cuales no están relatados en la opinión de la mayoría.
El 10 de febrero de 1997, el Ministerio Público presentó una acusación contra el recurrido Osvaldo Ríos Alonso me-diante la cual le imputó una infracción al Art. 3.1 de la Ley Núm. 54 de 15 de agosto de 1989 (8 L.P.R.A. see. 601 et seq.), conocida como la Ley para la Prevención e Interven-ción con la Violencia Doméstica (Ley de Violencia Doméstica). En dicha acusación se alegaron concretamente varios hechos de violencia física imputados al acusado. Es-pecíficamente, se alegó que éste: (1) había agredido con las manos a la perjudicada; (2) que le había propinado varios cabezazos; (3) que la había mordido, y (4) que todo ello le había causado varios hematomas y contusiones a ésta. Días más tarde, el 11 de marzo de 1997, la acusación fue brevemente enmendada. Se añadió a la acusación sola-mente que la conducta imputada era “parte de un patrón de maltrato físico y psicológico del imputado hacia la perjudicada”. No se alegaron hechos concretos adicionales.
Luego de celebrarse el juicio, el Jurado no llegó a un veredicto, ,por lo que el 21 de julio de 2000 dicho jurado fue disuelto. Se señaló un nuevo juicio para el 16 de agosto de 2000.
*452Surge de los documentos que obran en autos que en la vista celebrada el 16 de agosto de 2000 se suscitó una ex-tensa discusión en corte abierta en relación con la nueva prueba que el Ministerio Público había anunciado días antes y el reclamo de la defensa de su derecho a descubrir todo lo pertinente sobre esa nueva prueba de cargo. La discusión giró en parte en torno al uso anunciado por el Ministerio Público del testimonio pericial de las psicólogas Dra. Nydia Lucca y Dra. Úrsula Colón. El foro de instancia suspendió el nuevo juicio y lo reseñaló para celebrarse el 23 de octubre de 2000. También autorizó a la defensa a contratar su propio perito para que, entre otras cosas, le asistiera en la preparación del contrainterrogatorio de los peritos anunciados por el Ministerio Público.
Así las cosas, días más tarde, el 25 de agosto de 2000, el recurrido presentó una moción al amparo de la Regla 95 de Procedimiento Criminal, 34 L.P.R.A. Ap. III, mediante la cual solicitó inspeccionar o fotocopiar todo expediente mé-dico o psicológico, informe pericial y transcripciones o no-tas, tanto de la Dra. Nydia Lucca como la Dra. Úrsula Co-lón que fuesen producto de sus entrevistas con Daisy Santiago Rivera, la alegada perjudicada, y los de cualquier otra persona entrevistada. También solicitó acceso a cual-quier grabación, fotografía, documento o protocolo utili-zado con relación al diagnóstico y tratamiento de la perju-dicada, así como a cualquier examen o prueba que le fuera suministrada a ésta y los resultados correspondientes que fueran a ser utilizados por el Ministerio Público durante el juicio.
Mediante una moción de 8 de septiembre de 2000, el Ministerio Público puso a disposición de la defensa el testi-monio de la psicóloga Dra. Ursula Colón, por entender que éste era de carácter acumulativo.
El 29 de septiembre de 2000 el recurrido presentó una moción mediante la cual solicitó una orden para que el Ministerio Público respondiera al descubrimiento de *453prueba pendiente. Señaló, además, que una vez éste fuese contestado, deseaba que su propio perito realizara una evaluación psicológica a la alegada víctima para estar en posición de impugnar el informe pericial y poder contrain-terrogar efectivamente a la Dra. Nydia Lucca Irizarry, que había sido anunciada como testigo pericial por el Estado para el juicio en su fondo. Mediante otra moción de 6 de octubre de 2000, el recurrido solicitó nuevamente la eva-luación psicológica de la alegada víctima. Indicó en dicha moción concretamente que su perito necesitaba examinar a la víctima por espacio de diez a quince horas. Solicitó, ade-más, permiso para entrevistar a la hermana y a la madre de la víctima.
El 11 de octubre de 2000 el Ministerio Público replicó a las mociones del recurrido mencionadas antes. Alegó, inter alia, que el recurrido estaba dilatando los procedimientos con sus nuevos planteamientos; que desde 1998, como parte de un proceso civil paralelo a este caso, tenía conoci-miento del testimonio de la perito Dra. Nydia Lucca, ya que en esa ocasión el abogado del recurrido había compa-recido a una toma de deposición paira interrogar a la per-judicada y allí se le había entregado copia del informe de la Dra. Nydia Lucca, por lo que el recurrido había tenido mu-cho tiempo para preparar su defensa sobre este particular; que luego de cuatro años de haber sucedido los hechos, ahora la defensa pretendía someter a la perjudicada a una evaluación psicológica de diez a quince horas por un perito del recurrido, y someter además a los familiares de la per-judicada (hermana y madre) a entrevistas también, todo lo cual constituía una pretensión opresiva e injusta.
Luego de otros trámites procesales, el 19 de octubre de 2000 el Tribunal de Primera Instancia celebró una vista para dilucidar las controversias aludidas que habían sur-gido con respecto al descubrimiento de prueba. Como re-sultado de dicha vista, el tribunal emitió una resolución y una orden el 27 de octubre de 2000; reseñaló el juicio para *454el 21 de noviembre de 2000; declaró con lugar la evaluación psicológica de la alegada perjudicada por un perito de la defensa, y ordenó también un extenso descubrimiento de prueba a favor del recurrido. Concretamente, ordenó que se le entregara al acusado:
Todo expediente médico o psicológico, informe pericial, transcripciones o notas de evaluaciones e impresiones de la Dra. Nydia Lucca, producto de sus entrevistas con la Srta. Daisy Annette Santiago (alegada perjudicada) y con cualquier otra persona entrevistada, para rendir su informe. Deberá su-ministrar además, copia de cualquier grabación ya sea de so-nido o de video, fotografía, papel, expediente o documento uti-lizado para la evaluación de la Srta. Santiago o relacionado con el tratamiento y/o diagnóstico de la Srta. Santiago.
Deberá proveer además, cualquier examen o prueba sumi-nistrada a la Srta. Daisy Santiago y sus contestaciones, tales como y sin limitarse a el protocolo de la prueba del Minnesota Multiphasic Personality Inventory - 2 hojas de respuesta de la prueba de Escala Wechsler de inteligencia, pruebas proyecti-vas administradas, hojas de contestaciones donde se anotaron las respuestas de las pruebas de oraciones incompletas, dibu-jos y hojas de contestaciones donde se anotaron las respuestas de las pruebas de Apercepción Temática, dibujos y/u hoja de contestaciones de la prueba Bender Gestalt y cualquier otra evidencia, documento, texto o libro utilizado como referencia o que se le haya suministrado, para llegar a sus conclusiones.
El Ministerio Público presentó una moción de reconside-ración y alegó la necesidad de proteger el derecho de inti-midad de la víctima, y que el recurrido no había justificado adecuadamente la necesidad del examen psicológico solicitado. En la alternativa, adujo que de ser necesaria la evaluación referida, el tribunal debía nombrar su propio perito para llevarla a cabo y no utilizar uno nombrado por la defensa. El foro de instancia denegó la reconsideración aludida.
Inconforme con el dictamen, el Procurador General acu-dió ante el Tribunal de Circuito de Apelaciones, mediante una petición de certiorari. Alegó que el foro de instancia había errado al ordenar que la víctima fuera evaluada psi-cológicamente por un perito contratado por la parte *455recurrida. Adujo que la orden referida constituía un abuso de discreción del foro de instancia debido a que dicha parte no había justificado tal remedio de modo alguno, y debido además a que constituía una “desviación de las directrices emitidas por el Tribunal Supremo” sobre los derechos de la víctima y sobre cuándo procede este tipo de evaluación.
El foro apelativo denegó el recurso solicitado por el Mi-nisterio Público mediante una Resolución emitida el 17 de noviembre de 2000. Determinó que al enmendar la acusa-ción para alegar que la conducta imputada al recurrido era parte de un patrón de maltrato físico y psicológico de parte de éste hacia la perjudicada, el Ministerio Público había puesto en controversia “el aspecto psicológico de la perju-dicada” y, por ende, el acusado tenía necesidad de realizar la evaluación referida para poder tener una defensa adecuada.
Inconforme con este dictamen, el Procurador General acudió oportunamente ante nos y planteó, en esencia, lo mismo que había alegado previamente ante el foro apelativo.
El 1ro de diciembre de 2000 expedimos el certiorari so-licitado por el Ministerio Público. El 18 de enero de 2001, la parte recurrida sometió su alegato.
h-1
Reseñados los hechos esenciales del caso de autos, pro-cedemos a exponer la normativa pertinente.
Nuestro sistema judicial criminal reconoce el derecho de todo acusado a preparar adecuadamente su defensa y a obtener, mediante el descubrimiento de prueba, la eviden-cia que pueda favorecerle. El derecho al descubrimiento de prueba es consustancial con el derecho de todo acusado a defenderse en un proceso criminal en su contra. Pueblo v. Arócho Soto, 137 D.P.R. 762, 766 (1994); Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299, 324 (1991). Dicho derecho *456del acusado al descubrimiento de prueba tiene una fuente estatutaria en las Reglas de Procedimiento Criminal de Puerto Rico pero, además, en circunstancias propias, tam-bién procede, de modo más amplio, de la garantía constitu-cional sobre el debido proceso de ley. Pueblo v. Rodríguez Sánchez, 109 D.P.R. 243 (1979); Pueblo v. Hernández García, 102 D.P.R. 506, 511 (1974).
Una instancia del descubrimiento de prueba que por ra-zón del debido proceso de ley se le permite al acusado ir más allá de lo que autorizan las Reglas de Procedimiento Criminal, es precisamente la realización de exámenes o pruebas científicas como la que interesa el recurrido aquí. Como se sabe, en nuestra jurisdicción un acusado de ordi-nario no puede entrevistar o interrogar a un testigo de cargo antes del juicio, como parte de su descubrimiento de prueba, a menos que el testigo acceda a ello. El imputado no tiene derecho a entrevistar o interrogar los testigos del Pueblo con anterioridad al juicio para preparar su defensa, a menos que éstos accedan voluntariamente a ello. Du-rante el juicio, el imputado tiene tal derecho si el Ministe-rio Público ha anunciado antes tales testigos y luego decida no presentarlos. Pueblo v. Rodríguez Aponte, 116 D.P.R. 653, 660-661 (1985); Hoyos Gómez v. Tribunal Superior, 90 D.P.R. 201, 205-206 (1964). No obstante, hemos reconocido que en algunas ocasiones, por razón del debido proceso de ley, puede permitirse una evaluación psicológica como la que interesa el recurrido aquí aunque dicho descubri-miento de prueba rebase lo autorizado por las Reglas de Procedimiento Criminal. Pueblo v. Arocho Soto, supra, pág. 766.
Ahora bien, ya antes hemos hecho hincapié en que
[e\l descubrimiento de prueba que rebasa el texto de Za[s] Regla [s] y busca apoyo en el debido proceso de ley no es un recurso a invocarse livianamente. Está muy lejos de ser una patente de corso que en forma indiscriminada permita ... [o] facilite al acusado cuanta evidencia pueda relacionarse con el *457caso criminal. (Énfasis suplido.) Pueblo v. Rodríguez Sánchez, supra, págs. 246-247.
También hemos resuelto reiteradamente que el derecho del acusado al descubrimiento de prueba está limitado cuando incide sobre el derecho a la intimidad de la víctima o de otro testigo. En el contexto de las víctimas de abuso sexual, hemos reconocido que la tendencia en la mayor parte de las jurisdicciones estatales, igual que en la federal, es a exigirle al acusado que demuestre una razón o necesidad clara cuando interesa una evaluación mental de la perjudicada, antes de que dicha evaluación sea ordenada. Todo ello, para evitar lo intimidante y embara-zoso que puede ser un examen psicológico, que puede au-mentar el trauma emocional de la víctima. Otero v. Delbrey, 144 D.P.R. 688 (1998).
El promovente debe ofrecer datos y razonamientos que le permitan al tribunal decidir si en efecto el examen mental solicitado debe ordenarse porque existe una clara nece-sidad para ello, lo suficientemente importante como para justificar una invasión al derecho a la intimidad de la víc-tima en cuestión. La facultad de los tribunales para orde-nar tal examen mental debe ser ejercida con sumo cuidado. Se trata de una facultad discrecional, que debe ejercerse sólo después de sopesar los efectos adversos que pueda te-ner la intromisión personal que representa dicho examen. Otero v. Delbrey, supra; Pueblo v. Rodríguez Sánchez, supra.
En efecto, con respecto a víctimas de abuso sexual, en Pueblo v. Arocho Soto, supra, pág. 767, expresamente re-solvimos que:
... El derecho a la intimidad y a la integridad personal ve-dan el uso de exámenes o de pruebas científicas, como los que aquí interesa el acusado, excepto cuando éste demuestre una clara necesidad para ello. Poniendo en una balanza los intere-ses en conflicto, la necesidad de dicho examen tiene que ser mayor que el perjuicio que se cause a la intimidad e integridad de la persona a ser evaluada contra su voluntad. Así lo ha *458resuelto el Tribunal Supremo federal en el contexto de un pro-ceso criminal. Winston v. Lee, 470 U.S. 753 (1985). (Énfasis suplido.)
Aunque dicho caso involucraba a una menor de edad, por lo que el interés público en el asunto es aún mayor(1) allí resolvimos claramente que la referida doctrina apli-caba a cualquier víctima de abuso sexual, independiente-mente de su edad.
Debemos reiterar que, como señalamos antes, la mayor parte de las jurisdicciones estatales y federales exigen que se demuestre una necesidad clara como condición para lo-grar una evaluación psicológica de la víctima. En una mi-noría de las jurisdicciones norteamericanas se ha permi-tido examinar psicológicamente a la víctima, sin que el acusado demostrara que existía una clara necesidad para llevar a cabo dicho examen, pero aun en éstas, los casos pertinentes son claramente distinguibles del caso de autos. Así, pues, en State v. Garcia, 613 P.2d 725 (N.M. App. 1980), el Tribunal de Apelaciones de Nuevo Méjico permi-tió el examen psicológico de la perjudicada, como parte del derecho del acusado al descubrimiento de prueba al am-paro de la Regla 29(b) de Procedimiento Criminal de ese estado. Resulta, sin embargo, que dicha regla, en compara-ción con nuestra Regla 95 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, es mucho más amplia y en efecto permite un descubrimiento de prueba más abarcador a favor del acusado que lo que nuestra Regla permite.
En State v. Zeh, 509 N.E.2d 414 (Ohio 1987), el acusado fue encontrado culpable por un delito de agresión sexual que requería como elemento constitutivo del delito que el *459agresor conociera que la víctima estaba mentalmente incapacitada. El Tribunal Supremo de Ohio sostuvo que cuando la condición mental de la víctima fuese un ele-mento esencial del delito imputado, la defensa podía soli-citar la exclusión de evidencia obtenida por el perito del estado de un examen psicológico previo, a menos que la víctima voluntariamente aceptara ser evaluada por un pe-rito independiente nombrado por el Tribunal. En este caso el perito sería designado por el Tribunal, no por la defensa. Ello, a diferencia del caso ante nos en el cual se solicita que la evaluación psicológica sea efectuada por el perito del acusado.
En State v. Rhone, 566 So.2d 1367 (Fla. App. 1990), el Tribunal de Distrito de Apelaciones de Florida también permitió al acusado realizar una evaluación psicológica a la perjudicada, quien alegadamente padecía del “Battered Spouse Syndrome”, lo que le impedía consentir al acto sexual. En vista de que la acusación dependía de la prueba del referido síndrome psicológico del que alegadamente pa-decía la perjudicada, se le permitió al acusado examinar psicológicamente a la víctima para contrarrestar el esen-cial testimonio pericial del Estado.
En State v. Doremus, 514 N.W.2d 649 (Neb. App. 1994), se autorizó nuevamente el examen psicológico de la víc-tima por entender que, como parte de los elementos esen-ciales del delito, el acusado tenía que saber que la víctima estaba mentalmente incapacitada para consentir y, por lo tanto, conocer que se trataba de una agresión sexual.
En People v. Wheeler, 602 N.E.2d 826 (Ill. 1992), el Tribunal Supremo de Illinois condicionó que el Ministerio Pú-blico presentara un testimonio pericial sobre el “Rape Trauma Syndrome” que alegadamente padecía la víctima, a que ésta consintiera en ser evaluada por el perito de la defensa. El testimonio pericial se utilizaría como prueba sustantiva por parte del Estado para probar que la perju-*460dicada padecía de este síndrome y, por lo tanto, había sido violada. Por ello, era necesario que el acusado pudiera exa-minar psicológicamente a la víctima.
Como puede observarse, los hechos de todos los casos anteriores son muy particulares y claramente distintos a los del caso de autos. En ninguno de ellos existía una víc-tima de violencia doméstica que el acusado deseara exami-nar extensamente sin antes justificar en los méritos la ne-cesidad de tal examen. Dicho de otra forma, los casos referidos no representan realmente una excepción a la norma prevaleciente en la mayoría de las jurisdicciones estatales y federales norteamericanas en las cuales el exa-men psicológico de la perjudicada procede sólo cuando existe una clara necesidad para ello.
En resumen, pues, la solicitud de un acusado para que se obligue a una víctima de sus presuntos actos a que se someta a una evaluación psicológica, que no está autori-zada por las Reglas de Procedimiento Criminal de Puerto Rico, sólo puede concederse cuando el acusado ha demos-trado previamente una clara necesidad para ello, que so-brepase el riesgo de intimidación y el perjuicio que tal eva-luación le cause a la intimidad e integridad de la víctima a ser evaluada involuntariamente.
HH HH
Procedamos ahora a determinar la aplicabilidad de la normativa reseñada antes a los hechos del caso de autos.
Es menester comenzar resaltando lo ocurrido en el caso de autos con respecto a la enmienda de la acusación. Según se indicó antes, en el acápite uno de esta opinión, en la acusación del caso de autos inicialmente sólo se imputaba el empleo de fuerza física contra la alegada víctima. No se aludía a un patrón de maltrato físico ni se alegaba violen-cia psicológica. Posteriormente se enmendó dicha acusa-ción para imputar que la conducta de violencia alegada era *461parte de un “patrón de maltrato físico y psicológico” del imputado hacia la perjudicada.
La razón para esta enmienda es evidente y se entiende particularmente a la luz del problema que atendimos en Pueblo v. Figueroa Santana, 154 D.P.R. 717 (2001). El pro-blema surgió debido a que la Ley de Violencia Doméstica establece los distintos delitos de maltrato y agresión sin hacer referencia a un patrón de conducta de fuerza física o de violencia psicológica. Sin embargo, dicha ley en su Art. 1.3 (8 L.P.R.A. see. 602), define tanto la violencia doméstica como la psicológica expresamente como un patrón de conducta. Esto evidentemente daba lugar a que una acusa-ción que no imputase expresamente que existía un “patrón de conducta” pudiese ser impugnada por la insuficiencia de la acusación. Este problema existía antes de Pueblo v. Figueroa Santana, supra, en el que resolvimos que un “pa-trón” de conducta de violencia hacia la víctima no era un elemento esencial del delito de maltrato tipificado en el Art. 3.1 de la referida ley. Indicamos allí que era suficiente imputar una sola agresión a la víctima para que se confi-gurara el delito de maltrato. Resolvimos, asimismo, que para probar el referido delito de maltrato basta con probar la agresión física. Sobre esto señalamos que:
Aunque generalmente los casos de maltrato por fuerza física implican también intimidación o violencia psicológica, esto no significa que para que se configure dicho delito sea necesario probar que la persona agraviada también fue víctima de vio-lencia psicológica, intimidación y persecución. Pueblo v. Figueroa Santana, supra, pág. 728.
Dicho caso fue resuelto posteriormente a los hechos del caso de autos. El Ministerio Público no tenía el beneficio de lo pautado en Pueblo v. Figueroa Santana, supra, cuando enmendó la acusación del caso de autos, por lo que resulta obvio que la enmienda a la acusación aquí sólo iba dirigida a tratar de cumplir formalmente con la definición que la ley parecía establecer entonces para configurar el elemento *462de violencia doméstica. En otras palabras, la enmienda a la acusación en cuestión aquí no iba medularmente diri-gida a establecer el abuso psicológico de la perjudicada como un hecho central de lo alegado en la acusación, sino meramente a cumplir con lo que entonces se entendía que era un requisito esencial en la configuración del delito im-putado, que supuestamente requería que se alegase en la acusación que había existido un patrón de maltrato físico y psicológico.
Entender lo anterior es claramente necesario para com-prender, a su vez, la cuestión que aquí nos concierne. Como señaláramos antes, en el caso de autos el foro de instancia concedió la petición del acusado para realizar una evalua-ción psicológica de la víctima sin expresar las razones o justificación que tuvo para conceder tal petición. En su sen-tencia, el Tribunal de Circuito de Apelaciones intentó su-plir lo que el Tribunal de Primera Instancia no hizo al con-siderar la solicitud del recurrido sobre la evaluación psicológica de la perjudicada. El foro apelativo intentó jus-tificar por su cuenta la necesidad de la evaluación en cues-tión, y se amparó para ello en el mero hecho de haberse enmendado la acusación. Expresó que la enmienda refe-rida “puso en controversia el aspecto psicológico de la perjudicada”.
En su alegato ante nos, el acusado intentó abonar a lo determinado por el foro apelativo al indicar que “para que la perito de la defensa pueda estar adecuadamente prepa-rada para realizar su función como tal, se hace necesario e indispensable que evalúe a la alegada perjudicada”.
Las razones antes referidas del foro apelativo y del acu-sado sencillamente no son suficientes por sí solas para jus-tificar aquí la evaluación mental involuntaria de la perju-dicada por espacio de quince horas, según la ha solicitado el recurrido. Como se ha señalado antes, tal evaluación sólo procede cuando se ha demostrado que existe una ne-cesidad clara para ello, de tal magnitud que justifique el *463riesgo de intimidación y la invasión al derecho de intimi-dad de la perjudicada. Aquí no se ha demostrado todavía que existe tal necesidad clara con datos y razonamientos adecuados. Sólo existen aseveraciones y alegaciones conclu-yentes que no son suficientes para satisfacer la exigencia jurídica de que exista una necesidad clara para el examen en cuestión.
Nótese, en primer lugar, que la inclusión de la mera alegación en la acusación de que la conducta imputada era “parte de un patrón de maltrato físico y psicológico” no sig-nifica, necesariamente, que en efecto el Ministerio Público ha de dirigir sustancialmente el curso de su caso contra el acusado para probar que hubo violencia psicológica. En efecto, en el caso de autos el grueso de la acusación enmen-dada relata hechos concretos de violencia física, pero no hace referencia a ninguno de los daños específicos y parti-culares que se incluyen bajo la Ley de Violencia Doméstica en su definición de violencia psicológica. Sólo se detallan los daños físicos. No se detallan daños mentales.
No hay manera de saber, sólo a base de dicha vaga y escueta alegación de violencia psicológica, si el procesa-miento penal girará sustancialmente en torno a la condi-ción mental de la alegada víctima. Es precisamente por lo escueta y vaga que es la acusación referida en cuanto a maltrato psicológico, que no surge de ella de ningún modo claro una justificación suficiente para la extensa evalua-ción mental que el acusado pretende realizar de la presunta víctima.
La imputación aludida, que provocó la solicitud para la evaluación en cuestión, que sin detalle o hecho concreto alguno aduce que la perjudicada fue sometida a un patrón de maltrato psicológico, alude evidentemente a una con-ducta del recurrido que supuestamente ocurrió en el pa-sado, hace ya varios años, cuya prueba a quien le corres-ponde es al Pueblo. Por ello, la realización por la defensa ahora de una evaluación mental de la perjudicada pre-*464senta el riesgo de que ésta sea sometida antes del juicio a un examen muy íntimo sobre asuntos que luego resulten ser tanto impertinentes como innecesarios. Puede ocurrir que la intromisión psicológica con respecto a la perjudicada no sólo se extienda e indague más allá del efecto de la conducta pasada del recurrido, sino, además, que rebase la prueba que el Pueblo tenga o quiera usar en el juicio sobre ello.
Es, incluso, posible que una vez comenzado el juicio, el Ministerio Público decida no pasar prueba sobre la violen-cia psicológica alegada en la enmienda a la acusación, ya que ahora es claro que ello no es un elemento necesario del delito imputado. Como hemos resuelto ya, no es necesario ahora que el Estado pase prueba sobre la violencia psicoló-gica, debido a que el delito de maltrato se configura con sólo probar el uso de violencia física, independientemente de la alegación sobre dicha violencia psicológica. Pueblo v. Figueroa Santana, supra. Puede darse, pues, la injuriosa situación de que el acusado someta a la perjudicada a un examen mental hostigante y luego el Ministerio Público decida que no va a pasar prueba sobre la alegación de vio-lencia psicológica. Es por ello que la solicitud del acusado sobre la evaluación mental en cuestión en esta etapa de los procedimientos no sólo no está justificada, sino que, ade-más, es claramente prematura.
Por otro lado, debe notarse también que en el caso de autos el acusado tiene otros medios adecuados para obtener la información que alegadamente interesa, que no requie-ren una severa intromisión personal con la perjudicada. En este caso el foro de instancia favoreció una petición del recurrido al amparo de la Regla 95(a)(3) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, y ordenó que se le entregara a éste no sólo el informe pericial de la Dra. Nydia Lucca —producto de su examen de la perjudicada— sino que, además, ordenó también que se le entregara al recurrido todo el expediente que esa perito de cargo tuviese producto *465de sus entrevistas y examen de la perjudicada. Ello incluye, por orden expresa del tribunal, que se le entreguen al re-currido: (1) las notas de evaluaciones e impresiones de la Dra. Nydia Lucca; (2) cualquier grabación de sonido o video; (3) los exámenes o pruebas que se le administraron a la perjudicada; (4) junto con esto último, las hojas de respues-tas o contestaciones a esos exámenes o pruebas, incluyendo dibujos, y (5) cualquier otra evidencia, documento o textos de referencia que la perito de cargo haya utilizado para llegar a sus conclusiones. Es evidente que esta extraordi-naria orden de descubrimiento de prueba le permitía a la perito del recurrido conocer lo mismo que conocía la perito de cargo.
Por otro lado, durante el juicio la defensa del recurrido puede contrainterrogar a los peritos o testigos del Estado que declaren y, además, interrogar directamente a los tes-tigos anunciados y no utilizados por el fiscal. Regla 43 de Evidencia, 32 L.P.R.A. Ap. IV. En este caso, el Ministerio Público puso a disposición de la defensa, por ser un testi-monio acumulativo, el testimonio de la psicóloga Dra. Ursula Colón, a quien los abogados defensores podrán interrogar. Asimismo, si el acusado demuestra que la pre-sencia en sala de sus peritos durante el juicio resulta indispensable para la presentación de su defensa, el tribunal está obligado a permitirlo mientras testifiquen los peritos del Estado y la víctima. Regla 43(E)(2) de Evidencia, 32 L.P.R.A. Ap. IV.
Finalmente, el acusado tiene también a su disposición el importante recurso dispuesto por la Regla 59 de Evidencia, 32 L.P.R.A. Ap. IV, sobre el nombramiento de un perito por el tribunal, la cual dispone, en lo pertinente:
Antes del comienzo del juicio o durante el transcurso de éste, cuando el tribunal determine que es necesaria prueba pericial, podrá de su propia iniciativa, o a solicitud de parte, nombrar uno o más peritos para que investiguen y sometan un informe según lo ordene el tribunal, o para que declaren en calidad pericial en el juicio.
*466Con los peritos nombrados por el tribunal, “[s]e pre-tende superar la ‘parcialidad’ del perito de parte, por medio de la presencia de peritos neutrales, no identificados con una parte”. E.L. Chiesa, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1993, Vol. III, pág. 459.
Es claro de todo lo anterior, que el recurrido tiene varios medios expeditos a su alcance para defenderse en cuanto al estado mental de la víctima, frente a la prueba que pudiese presentar el Estado. En el caso de autos, el recurrido no ha demostrado concretamente que estos varios e importantes medios no son eficaces para el fin que alegadamente persi-gue; es decir, no ha demostrado que a pesar de contar con todos estos medios, aun así necesita también poder contar con una medida tan intrusiva como la extensa evaluación mental de la perjudicada por su propio perito.
Debe quedar claro que nada de lo anterior significa que el acusado ha de quedar huérfano de una legítima defensa de resultar que, luego de que el Ministerio Público haya presentado la prueba de cargo, el aspecto medular del pro-cesamiento penal en efecto gire en torno a la cuestión mental de la víctima. En tal caso, si luego de que la defensa haya utilizado los varios medios que tenía disponible para prepararse adecuadamente y contrarrestar la prueba del Pueblo, todavía resulta que el acusado interesa legítima-mente el uso del testimonio pericial que requiere la evalua-ción psicológica de la víctima, entonces puede solicitar que ésta sea examinada por un perito del tribunal. Una posi-ción similar a ésta fue la que adoptó el Tribunal Supremo de Ohio en State v. Zeh, supra, pág. 419, al señalar lo siguiente:
... [W]hen the mental condition of the victim-potential witness is a contested, essential element of the crime charged, the defense may move the court that the state be barred from utilizing evidence of such mental condition obtained in a clinical interview of the witness prior to trial unless the witness voluntarily agrees to a court-appointed, independent examina*467tion, with the results being made available to both sides. (Én-fasis suplido.)
Debe notarse que la mayoría del Tribunal en su opinión cita la decisión anterior en apoyo de su dictamen pero no toma en cuenta para nada lo resuelto por el Tribunal Supremo de Ohio con relación a la utilización de un perito del tribunal en casos como el de autos.
En resumen, pues, el tipo de evaluación intrusiva de la perjudicada que nos ocupa aquí no puede ser concedida automáticamente, sólo a base de alegaciones, sin un análi-sis adecuado, y en ausencia de datos y razonamientos es-pecíficos que le permitan al tribunal decidir que en efecto existe una clara necesidad para ello. La mera alegación —escueta y concluyente— en la acusación de un patrón de maltrato psicológico en esta etapa de los procedimientos, no establece la necesidad de la extensa evaluación psicológica de la alegada víctima que el acusado interesa llevar a cabo, sobre todo cuando ahora es claro que dicha alegación no es un elemento necesario del delito imputado, por lo que en el juicio pendiente el Ministerio Público puede incluso obviar pasar prueba sobre esta alegación. Aunque el derecho al descubrimiento de prueba del acusado es consustancial con el derecho de todo acusado a defenderse en un proceso criminal en su contra, dicho derecho está particularmente li-mitado cuando incide sobre el derecho a la intimidad de la víctima. En Pueblo v. Arocho Soto, supra, pág. 769, hicimos hincapié en que los acusados no tienen carta blanca para someter indiscriminadamente a las víctimas de abuso sexual a exámenes y pruebas científicas involuntarias. Ello aplica también a las víctimas de violencia doméstica. Como ya señaláramos antes, “[l]a violencia doméstica es un mal endémico y una infamia repudiable que aqueja la sociedad contemporánea”. San Vicente v. Policía de P.R., 142 D.P.R. 1, 2 (1996). A ese mal no debemos añadirle la posibilidad de que se injurie a la perjudicada aún más con extensos exámenes psicológicos que pueden ser intimidan-*468tes y violativos de su intimidad. Ciertamente no debemos permitir que se procure tal examen como un medio de hos-tigar e intimidar a la perjudicada, mediante una evalua-ción de diez a quince horas por un perito del recurrido aquí. Acceder indiscriminadamente a evaluaciones psicológicas como la que aquí se interesa, puede convertirse en un mo-tivo más para que las víctimas de violencia doméstica de-sistan de sus querellas, lo que podría derrotar el propósito de la Ley de Violencia Doméstica. Por ello, el examen psi-cológico involuntario de la víctima en estos casos sólo debe permitirse cuando existan razones decisivas que clara-mente lo justifiquen. En el caso de autos no existen tales razones. El recurrido no demostró la clara necesidad y jus-tificación para la evaluación en cuestión ante el foro de instancia, y la razón ofrecida para ello por el foro apelativo no pasa de ser vaga y concluyente.
Para que no se malentienda nuestra posición, debe rei-terarse que si el acusado logra establecer de antemano que la condición mental de la víctima ha de ser concretamente una cuestión medular en el caso penal en su contra, o si en efecto el Ministerio Público sigue adelante con sus peritos psicológicos e intenta probar que medió violencia mental, entonces el recurrido debe tener a su disposición obtener una evaluación psicológica —por un perito del tribunal— antes de continuar con la prueba de defensa, si el foro de instancia estima que ello es necesario. Como hemos seña-lado ya, la propia Regla 59 de Evidencia, supra, permite el nombramiento de tal perito aun “durante el transcurso del juicio”. Por ello, el acusado tiene aún esta opción, junto a los varios otros medios mencionados antes, para defen-derse adecuadamente, si comenzado el juicio el Ministerio Público en efecto intenta probar que el acusado incurrió en violencia psicológica. Mediante el examen de la perjudi-cada por un perito del tribunal, cuya imparcialidad sea incuestionable, se evita el riesgo real de que ésta pueda ser hostigada o sujeta a una injustificada intromisión psicoló-*469gica a través de dicho examen, como podría suceder si el examen lo realiza el perito contratado por el acusado. El uso del perito del tribunal asegura que el examen mental no será hostigante y será lo menos intrusivo posible. Así se satisface puntillosamente el debido proceso de ley, a la vez que se protege la intimidad de la perjudicada al máximo posible. Una mayoría de este Tribunal, sin embargo, ni si-quiera considera esta opción, excepto como una medida secundaria. Su celo por proteger al acusado a toda costa le hace perder de vista que los derechos de éste pueden pro-tegerse adecuadamente, a la vez que se salvaguardan tam-bién los de la víctima. El decreto mayoritario carece del balance que la situación exige; atiende sólo los intereses del acusado cuando muy bien ello puede hacerse sin abrir la puerta a que la víctima sea objeto de otro atropello. Con su aprobación indiscriminada del examen mental en cues-tión en esta etapa de los procedimientos, la mayoría del Tribunal no demuestra gran sensibilidad por proteger a la mujer perjudicada, que es la víctima en casi la totalidad de los muchos casos de violencia doméstica que acontecen a diario en el país. Su dictamen unilateral a favor sólo del acusado no es de modo alguno cónsono con la clara posición que habíamos sostenido antes, no sólo de combatir vertical-mente el odioso discrimen contra la mujer, sino, además, de luchar contra esa endémica y repudiable infamia que es la violencia doméstica. Es por ello, y por todo lo anterior, que disiento.
Voto particular emitido por la Juez Asociada Señora Na-veira de Rodón, uniéndose a la opinión disidente del Juez Asociado Señor Fuster Berlingeri.
Emitimos este voto particular para exponer brevemente los motivos adicionales que nos motivan a no suscribir el criterio mayoritario.
*470r — 1
Al recurrido, Sr. Osvaldo Ríos Alonso, se le imputó ha-berle causado daño físico y/o emocional a la alegada víc-tima, tras incurrir en un patrón de maltrato físico y psico-lógico contra ésta, en violación al Art. 3.1 de la Ley para la Prevención e Intervención con la Violencia Doméstica, Ley Núm. 54 de 15 de agosto de 1989 (8 L.P.R.A. see. 601 et seq.) (en adelante Ley 54). Ante esta acusación, la defensa solicitó al tribunal de instancia que se le permitiese some-ter a la alegada víctima a un examen psicológico. El foro de instancia declaró con lugar esta solicitud. El Procurador General acudió en revisión de esta determinación ante el Tribunal de Circuito de Apelaciones (Tribunal de Circuito) —el cual confirmó al foro de instancia— al señalar que el acusado tenía necesidad de esa evaluación para defenderse adecuadamente del delito imputado. La mayoría confirma este dictamen del Tribunal de Circuito. Señala que dicha evaluación es indispensable para salvaguardar el debido procedimiento de ley del acusado. No podemos suscribir este criterio. Nos parece que, como muy bien señala la opi-nión disidente suscrita por el Juez Asociado Señor Fuster Berlingeri, no se ha demostrado en este caso la clara nece-sidad y justificación para la evaluación sicológica de la perjudicada. No obstante, consideramos de vital importan-cia aclarar un factor adicional que nos mueve a disentir de la opinión mayoritaria. Somos del criterio de que la exis-tencia de grave daño emocional no es un elemento del delito de maltrato mediante violencia psicológica, según tipifi-cado en el Art. 3.1 de la Ley 54 (8 L.P.R.A. see. 631).
Para entender claramente este planteamiento, es nece-sario hacer un análisis breve, pero cuidadoso, de los Arts. 3.1 y 1.3(Z) de la Ley 54 (8 L.P.R.A. sees. 631 y 602(Z)). Veamos.
*471HH h-!
El Art. 3.1 de la Ley 54 dispone, en lo pertinente, lo siguiente:
Toda persona que empleare fuerza física o violencia psicoló-gica, intimidación o persecución en la persona de su cónyuge, ex cónyuge, o la persona con quien cohabita o haya cohabitado, o la persona con quien sostuviere o haya sostenido una rela-ción consensual, o la persona con quien haya procreado un hijo o hija, para causarle daño físico ... o para causarle grave daño emocional ... será sancionada con pena de reclusión .... (Enfa-sis suplido.) 8 L.P.R.A. see. 631.
Del texto de este artículo se desprende, con meridiana claridad, que existen dos modalidades de maltrato que constituyen la conducta punible bajo esta disposición legal: que la persona acusada haya empleado o usado (1) fuerza física o (2) violencia psicológica. A su vez, dicha fuerza fí-sica o violencia psicológica tiene que ser: (a) dirigida hacia la alegada víctima y (b) con el propósito de causarle a ésta daño físico o grave daño emocional.
El alcance de los elementos requeridos para que se configure el delito de maltrato mediante fuerza física los ex-pusimos claramente en Pueblo v. Figueroa Santana, 154 D.P.R. 717 (2001). Por su parte, el Art. 1.3(l) define la violencia psicológica como
... un patrón de conducta constante ejercitada en deshonra, descrédito o menosprecio al valor personal, limitación irrazo-nable al acceso y manejo de los bienes comunes, chantaje, vi-gilancia constante, aislamiento, privación de acceso a alimen-tación o descanso adecuado, amenazas de privar de la custodia de los hijos o hijas, o destrucción de objetos preciados de la persona, excepto aquellos que pertenecen privativamente al ofensor. 8 L.P.R.A. sec. 602(¿).
Un examen integrado de los citados Arts. 3.1 y 1.3(Z) de la Ley 54 nos lleva a la conclusión de para que se configure el delito de maltrato mediante violencia psicológica no es *472necesario que el Ministerio Público pruebe, como elemento del delito, que la víctima ha sufrido efectivamente un grave daño emocional. Lo que hay que probar es que la persona acusada ha incurrido en cualquiera de las conduc-tas que según el Art. 1.3 antes citado es constitutiva de “violencia psicológica” y, además, que se pruebe que la persona que incurrió en esa conducta actuó con la intención de causar grave daño emocional a la víctima, según lo dispone el citado Art. 3.1.
Así, pues, el “grave daño emocional” es un elemento de intención del delito de maltrato mediante violencia psicológica. Se refiere al estado mental de la persona acu-sada, no al estado mental de la víctima. Siendo así, el Mi-nisterio Público no tiene que establecer como un elemento de este delito que la víctima efectivamente sufrió “grave daño emocional”. La razón es lógica y sencilla: no todas las personas víctimas de violencia doméstica reaccionan de la misma manera ante la conducta violenta de su compañero o compañera. Interpretar que para que se configure el de-lito de maltrato mediante violencia psicológica es necesario que se pruebe que la víctima efectivamente sufrió un daño emocional, o la extensión de este daño, es tanto como deci-dir que una persona que emocionalmente tenga más capa-cidad o fuerza para resistir el daño emocional o psicológico que pueda causarle la conducta de su compañero o compa-ñera está fuera del alcance de la protección que ofrece la Ley 54 contra este tipo de maltrato.
Esta conclusión choca de frente con los propósitos claros de esta ley. Lo que castiga el citado Art. 3.1 es que la persona acusada haya incurrido en la conducta tipificada; la comisión del delito no depende ni puede depender de la severidad del daño que efectivamente se logre causar a la víctima.
No perdamos de vista que la Ley 54 define la frase “grave daño emocional” desde la perspectiva de los sentimien-tos de “miedo paralizador, sentimientos de desamparo o *473desesperanza, ... inseguridad, desvalidez, aislamiento, au-toestima debilitada u otra conducta similar” experimenta-dos por la víctima del delito. 8 L.P.R.A. sec. 602(c). Sin embargo, el que la ley defina la frase “grave daño emocio-nal” de esta forma no significa que la prueba de dicho daño es elemento esencial del delito tipificado en el citado Art. 3.1. De hecho, la letra de esa disposición es clara en cuanto que el “grave daño emocional” es un elemento de intención.
La definición de un concepto no equivale a establecer un elemento de un delito.(1) Sin embargo, tampoco sostenemos que la definición de “grave daño emocional” contenida en la Ley 54 no tiene ningún efecto práctico. Precisamente, los elementos contenidos en dicha definición sirven de guía para establecer si la conducta en que incurre la persona acusada de maltrato mediante violencia psicológica puede provocarle esa clase de sentimientos a la víctima. Pero es claro que nada en la Ley 54 sostiene la conclusión de que se requiere probar que la víctima efectivamente sufrió ese tipo de daño.(2)
Por lo tanto, un acusado no tiene, en principio, un dere-cho absoluto bajo el debido procedimiento de ley a realizar una evaluación psicológica de la víctima cuando se alega que el acusado ha incurrido en maltrato psicológico, o le ha *474causado a la víctima grave daño emocional. Para efectos de argumentación, esta información no es en nada relevante como defensa para el acusado, si lo que éste pretende esta-blecer es que la alegada víctima no sufrió daño emocional alguno. Lo que tiene que establecer como defensa la persona acusada de maltrato mediante violencia psicológica es que no incurrió en la conducta constitutiva de violencia psicológica, o que no actuó con la intención de causar grave daño emocional.(3)
Ahora bien, si el Ministerio Público, aunque no viene obligado a hacerlo, decide ofrecer prueba pericial de que efectivamente la alegada víctima ha sufrido un grave daño emocional, el acusado tendría derecho a evaluar psicológi-camente a la víctima si demuestra la necesidad del examen para defenderse adecuadamente.
HH HH H-i
En este caso, el Ministerio Público decidió ofrecer prueba pericial sobre el daño psicológico y/o emocional su-frido por la alegada víctima. El acusado solicitó evaluarla entonces con su propio perito, pero entendemos que el acu-sado no sostuvo adecuadamente la necesidad de dicha prueba para su defensa. El hecho de que el Ministerio Pú-blico haya imputado en la acusación que efectivamente se le causó a la víctima un daño emocional no activa automá-ticamente un derecho bajo el debido procedimiento de ley a que el acusado realice una evaluación psicológica de la víctima. Como bien señala la opinión disidente del Juez Fuster Berlingeri, la procedencia o no de dicha evaluación *475dependerá de la prueba que a esos efectos desfile el Minis-terio Público. Al fin y al cabo, al no ser un elemento del delito, el Ministerio Público podría optar por no presentar prueba alguna de la existencia de grave daño emocional, por lo que coincidimos con el criterio de que ordenar a piori una evaluación psicológica de la víctima añadiría una pe-sada carga a los ya difíciles y sensibles casos de violencia doméstica.
Por todas estas razones, emitimos este voto particular disidente y suscribimos el criterio expuesto por el Juez Asociado Señor Fuster Berlingeri en su disenso.

 La referida norma la extendimos en Otero v. Delbrey, 144 D.P.R. 688 (1998), a casos civiles. Este caso era sobre divorcio, en el cual en la etapa de descubrimiento de prueba se intentó que el perito del demandado examinara psicológicamente a unos menores de edad. Allí resolvimos que por tratarse de menores de edad, esto era una consideración adicional para proteger el derecho a la intimidad de las alegadas víctimas.


 Idéntico razonamiento utilizamos recientemente en Pueblo v. Figueroa Santoría, 154 D.P.R. 717, 726-727 (2001), donde señalamos lo siguiente:
“El hecho de que en la ley se defina violencia doméstica como un patrón de conducta constante, no significa que el Art. 3.1 requiera que la fuerza física utilizada en un incidente particular sea parte de un patrón de conducta relacionado. No es lo mismo el concepto ‘violencia doméstica’, que es lo que define el Art. 1.3(k) de la Ley 52, supra, 8 L.P.R.A. sec. 602(k) que ‘fuerza física’ como elemento del delito de mal-trato tipificado en el citado Art. 3.1 de la Ley 54. La violencia doméstica, como con-cepto, se manifiesta generalmente en un patrón de conducta consistente en agresión, maltrato físico, verbal y psicológico. No significa esto que el legislador haya preten-dido, en forma alguna, limitar la fuerza física que se requiere para cometer el delito de maltrato a que se pruebe el patrón de conducta constante que, como regla general, implica el concepto Violencia doméstica’.” (Énfasis en el original.)


 La existencia del grave daño emocional puede ser un elemento a considerar para otros fines, como por ejemplo, la posibilidad de que la persona convicta de violencia doméstica cualifique para un programa de desvío, en tanto y en cuanto la propia ley establece que al tomar esta determinación, “[ejl tribunal tomará en con-sideración la opinión de la víctima sobre si se le debe conceder o no este beneficio ...”. 8 L.P.R.A. see. 636.


 Cabe señalar, además, que la intención, de causar grave daño emocional debe ser evaluada bajo un criterio objetivo, es decir, no basta la mera alegación de la persona acusada de que su intención no era causarle daño emocional a la víctima para que no se configure el delito de maltrato mediante violencia psicológica. Es necesario evaluar si, bajo las normas de conducta y criterios aceptados razonable-mente por la sociedad, de la conducta de la persona acusada se puede o no despren-der la intención de causar grave daño emocional.